DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 19 March 2021 (hereinafter “the Amendment”) has been entered and considered. Claims 13, 18, and 23 have been amended. Claims 13-14, 16-19, 21-24, and 26-27, all the claims pending in the application, are rejected.

Response to Amendment
On pages 6-7 of the Amendment, Applicants contend that the proposed combination of Dabic and Rathjen do not teach or suggest the newly added features of independent claims: “a manually pre-designated area location having a larger differentiation and then extracting, without considering the pixel information of the to-be-recognized image, the image covered by the area location as the different-area image”. Applicants do not provide any further arguments, evidence, or rationale related to the references in support of this argument. The Examiner respectfully disagrees.
 Dabic discloses a coin identification method in which coins are identified based on the date and mint ([0047]). To this end, Dabic discloses extracting sub-images from the image of the quarter, the sub-images including a mint mark 1402 and date image information 1401 ([0164]). Here, Dabic discloses that these sub-images have a higher differentiation than other parts of the 
Further, Dabic discloses that “the specific pixel coordinates of the general region in which the desired image information is located are fixed” ([0164]). As such, Dabic’s method of extracting the sub-images involves placing area 1401 over the fixed coordinates for the coin and then cropping the area 1401 into a sub-image which is compared to a stored template ([0164] and Fig. 14). Thus, Dabic does not rely on pixel information to perform the sub-image extraction. Therefore, Dabic does indeed disclose extracting the different-area image without considering the pixel information of the to-be-recognized image, as recited in the newly amended independent claims.  

On pages 6-7, Applicants further argue that Dabic does not teach or suggest that the image recognition is performed “based on limited number of training samples”. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 13-14, 16-19, 21-24, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of independent claims 13, 18, and 23 recites “extracting, without considering the pixel information of the to-be-recognized image, the image covered by the area location as the different-area image”. Initially, this negative limitation does not appear to be expressly supported by the originally filed disclosure. Indeed, a word search of the subject specification for the term “pixel” yields only one recitation (page 7, line 13 of the specification) unrelated to extraction. 
Moreover, the negative limitation does not appear to be implicitly supported by the originally filed disclosure either. In the exemplary embodiment of the subject invention shown in Fig. 3, a solid line box representing the claimed different-area image is extracted from the to-be-recognized image. Even though the specification discloses that the location of the different-area image within the to-be-recognized image is pre-designated, at least the pixel coordinates of to-be-recognized image must be considered when extracting the different-area image therefrom. Since such pixel coordinates of the to-be-recognized image constitutes pixel information, the above negative limitation does not appear to be implicitly supported by the originally filed disclosure.  
Because the above negative limitation is neither expressly nor inherently supported by the specification, the Examiner submits that the limitation lacks basis in the originally filed disclosure. See MPEP 2173.05(i). The Examiner requests Applicants describe how the above limitation is supported by the originally filed disclosure or cancel the limitation. 
Claims 14 and 16-17 are rejected by virtue of their dependency on claim 13.
Claims 19 and 21-22 are rejected by virtue of their dependency on claim 18. 
Claims 24 and 26-27 are rejected by virtue of their dependency on claim 23.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 16-19, 21-24, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of independent claims 13, 18, and 23 recites “a manually pre-designated area location having a larger differentiation”. It is unclear what the manually pre-designated area location has a larger differentiation than. Stated another way, the manually pre-designated area location has a larger differentiation than what?  
Each of independent claims 13, 18, and 23 recites “based on limited number of training samples”. It appears this limitation should be amended to recite “based on a limited number of 
Claims 14 and 16-17 are rejected by virtue of their dependency on claim 13.
Claims 19 and 21-22 are rejected by virtue of their dependency on claim 18. 
Claims 24 and 26-27 are rejected by virtue of their dependency on claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 16-19, 21-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0301009 to Dabic (hereinafter “Dabic”) in view of U.S. Patent No. 9,378,604 to Rathjen et al. (hereinafter “Rathjen”) and further in view of U.S. Patent Application Publication No. 2015/0036919 to Bourdev et al. (hereinafter “Bourdev”).
As to independent claim 13, Dabic discloses an image recognition method (Abstract discloses that Dabic is directed to image recognition of a coin), wherein the method comprises: obtaining a to-be-recognized image of a designated size ([0090] and Figs. 4-5 disclose capturing an image of the coin; [0131] discloses that the image is obtained at a particular scale (e.g., radius of coin = 270 pixels) or the image is scaled up or down to the desired size); extracting a different-area image from the to-be-recognized image ([0164] discloses extracting sub-images from the image of the quarter, the sub-images including a mint mark 1402 and date image information 1401; see Fig. 14); obtaining an image feature of the different-area image according to the different- area image ([0165] discloses employing a machine learning algorithm to recognize the characters in the sub-images); obtaining a recognition result of the to-be-recognized image, according to the image feature of the different-area image and a preset template feature ([0047, 0164-0167] discloses comparing the recognized characters with stored templates and recognizing the coin based on the comparison results), wherein the extracting a different-area image from the to-be-recognized image comprises: positioning an area location from the to-be-recognized image according to a pre-designated area location having a larger differentiation and then extracting, without considering the pixel information of the to-be-recognized image, the image covered by the area location as the different-area image ([0164] and Fig. 14 discloses that an area 1401 is placed over the “specific pixel coordinates of the general region” in which the date is known to be since these coordinates are “fixed” for the coin and then “the area 1401 is cropped into a sub image” and compared to a stored template ([0164] and Fig. 14; these sub-images have a higher differentiation than other parts of the coin by virtue of the fact that these are the sub-images used to identify the coin; since the coordinates of the extraction region are fixed, Dabic does not rely on pixel information to perform the sub-image extraction).
implicit disclosure, Dabic does not expressly disclose that the pre-designated area location is manually pre-designated.
Rathjen, like Dabic, is directed to coin recognition (Abstract) based on Attributes 430 including mint-mark and year/date of the coin (col. 10, line 64 to col. 11, line 12). In particular, Rathjen discloses that Recognition Criteria 405 is applied to a Coin Image 425 to match the coin with stored information, the Recognition Criteria 405 being user-specified and including lettering in a specific area (col. 12, lines 3-10 and col. 10, lines 15-18). Rathjen further discloses Search Area 415 records which may comprise entries indicating the size and location of a search area that is subject to OCR as part of a Recognizer 500 routine, the Search Area 415 comprising Coin Attributes 430 such as year or mint-mark or any other property that a user expects would be of value (col. 10, line 43 to col. 11, line 12). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dabic such that a user manually programs a location of pertinent coin attributes (including mint-mark or date information, as taught by Dabic) for matching, as taught by Rathjen, to arrive at the claimed invention discussed 
	The proposed combination of Dabic and Rathjen does not expressly disclose that the recognition method is performed based on a limited number of training samples. 
	Bourdev, like Dabic, is directed to a trained classifier for recognizing visual attributes of an image class (Abstract, [0035]). Bourdev discloses that the training set of images may be limited to a threshold number of the highest ranked images of the sample set with respect to a particular image class ([0074]). For example, the 200 highest ranking training images within a sample set of 1000 images may be selected for the training ([0074]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Dabic and Rathjen to limit the number of training samples used for training, as taught by Bourdev, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to efficiently determine the visual attributes correlating highly with the image class ([0074] of Bourdev).  
As to claim 14, the proposed combination of Dabic, Rathjen and Bourdev further teaches that the obtaining a to-be- recognized image of a designated size comprises: using affine transform to adjust the obtained to-be-recognized image of any size as the to-be-recognized image of the designated size
As to claim 16, the proposed combination of Dabic, Rathjen and Bourdev further teaches that the obtaining an image feature of the different-area image according to the different-area image comprises: obtaining an image feature of the different-area image by using a model obtained by training from a general data set, according to the different-area image ([0175] of Dabic discloses that the machine learning algorithm which performs the character recognition of the sub-images is trained using a training set of images with previously identified digits). 
As to claim 17, the proposed combination of Dabic, Rathjen and Bourdev further teaches that before obtaining a recognition result of the to-be-recognized image, according to the image feature of the different- area image and a preset template feature, the method further comprises: obtaining template images of at least two designated classes; extracting a template area image of each designated class from the template image of said each designated class in the at least two designated classes; and obtaining a template feature of said each designated class according to the template area image of said each designated class ([0152-0167] of Dabic discloses that rotational sets of template images are obtained for each of a plurality of classes of coins, features are extracted therefrom, and the features unique to each coin are stored for comparison with an input coin for recognition; See Figs. 11A-12BB). 

Independent claim 18 recites a device, comprising one or more processor; a memory; one or more programs stored in the memory and configured to execute an image recognition method ([0117] of Dabic discloses a computer comprising a processor, memory, and software which performs the disclosed algorithm), wherein the method comprises the steps mutatis mutandis.
Claims 19 and 21-22 recite features nearly identical to those recited in claims 14 and 16-17, respectively. Accordingly, claims 19 and 21-22 are rejected for reasons analogous to those discussed above in conjunction with claims 14 and 16-17, respectively, mutatis mutandis.

Independent claim 23 recites a non-volatile computer storage medium in which one or more programs are stored, an apparatus being enabled to execute an image recognition method ([0117] of Dabic discloses a computer comprising a processor, memory, and software which performs the disclosed algorithm, the software inherently being stored on a computer storage medium), wherein the method comprises the steps recited in independent claim 13. Accordingly, claim 23 is rejected for reasons analogous to those discussed above in conjunction with claim 13 mutatis mutandis.
Claims 24 and 26-27 recite features nearly identical to those recited in claims 14 and 16-17, respectively. Accordingly, claims 24 and 26-27 are rejected for reasons analogous to those discussed above in conjunction with claims 14 and 16-17, respectively, mutatis mutandis.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Relevant to the newly added limitation “image recognition method based on limited number of training samples” of independent claims 13, 18, and 23, U.S. Patent Application Publication No. 2009/0043536 to Balderer discloses limiting the number of training samples . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/SEAN M CONNER/Primary Examiner, Art Unit 2663